DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 62-77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 12, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 57, 60, and 61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160138356 to Ellison.
Regarding claim 57, Ellison discloses a wellbore control device comprising: 
a housing 27 which defines a throughbore 23 comprising an upper portion at 42 and a lower portion at 44, the throughbore being configured to receive a tubular 75 (figs. 2, 4, 6, and 14a); 
a first gate 64a comprising a first hole (defined by 54a; see fig. 11) arranged in a front part of the first gate and a first recess (figs. 6 and 14a show a recessed portion in the bottom of 64a that accommodates the front part/hole 54b of the second gate 64b); 
64b comprising a second hole (defined by 54b) arranged in a front part of the second gate and a second recess (figs. 6 and 14a show a recessed portion in the top of 64b that accommodates the front part/hole 54a of the first gate 64a); 
a first piston rod 62a which is operably connected to the first gate; and 
a second piston rod 62b which is operably connected to the second gate (paragraph 0146); 
wherein, the first gate and the second gate are each supported by the housing and are configured to be movable transverse to the throughbore between an open position and a closed position so that, in the open position, the first hole and the second hole are aligned with the throughbore (figs. 2, 6, and 14a), and, in the closed position, the first gate and the second gate split the upper portion of the throughbore completely from the lower portion of the throughbore (figs. 9a, 12, and 14b), 
the first recess of the first gate is configured to receive the front part of the second gate (figs. 6 and 14a show a recessed portion in the bottom of 64a that accommodates the front part/hole 54b of the second gate 64b), and 
the second recess of the second gate is configured to receive the front part of the first gate (figs. 6 and 14a show a recessed portion in the top of 64b that accommodates the front part/hole 54a of the first gate 64a).
Regarding claim 60, the wellbore control device as recited in claim 57, wherein the first piston rod and the second piston rod are arranged along a common axis (fig. 5).
Regarding claim 61, the wellbore control device as recited in claim 57, wherein at least one of the first hole and the second hole has a frustoconical shape or comprises a frustoconical portion (at least figs. 6 and 12 show the holes 54a/54b with slanted/frustoconical portions).
Allowable Subject Matter
Claims 58-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4537250 teaches gates 32 and 34 with, respectively, recesses 48 and 62 and piston rods 26; however, there are no holes in the gates that meet the claimed criteria for said holes.  US 20140264099 teaches gates 232 and 234 with, respectively, holes 542a and 544a and piston rods 236a and 236b; however, there are no recesses in the gates that meet the claimed criteria for said recesses.  US 20190010777 teaches another control device of interest that also appears to lack recesses in the gates that meet the claimed criteria for said recesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676